DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 2, 5, 8-10, 13 & 16 

Regarding claim 1, Trivedi et al (US20140003160) discloses a memory system comprising (FIG 1; [0024] 100): a memory array (FIG 1; 102); read control logic for outputting a sense enable signal to initiate a read operation of a selected memory cell in the memory (FIG 1; [0026] discloses 116 function for initiating a read operation of 104 of 102 by outputting SENSE EN); 
 sensing circuitry coupled to the memory array for outputting in response to the sense enable signal a sense output based on a value stored in the selected memory cell and a complement of the sense output (FIG 1-2; 112; [0029-0032]; sensing circuit 112 coupled to 102 in response to SENSE EN signal based on values stored in 104 with complementary output of the sensing circuit e.g., M11 and M12 complementary) 
a self-timer for receiving the sense output and the complement of the sense output and for asserting a control signal when the sense output and the complement of the sense output are different values(FIG 2; [0033];  208 receiving the sense output and the complement of the sense output e.g., N3 wherein M11 and M12 are complementary) ;

Taddeo et al (US7447559) discloses the sensing circuitry comprises a current- to-voltage circuit and a comparator (FIG 1B; col 2, lines 54-56 discloses sense amplifier 110 comprising a current to voltage conversion current mirror and a voltage comparator). 
Qiu et al (US20170178742 FIG 5; discloses timer 27, SA 28, array 22, latch 30).
Pasotti et al (US9613692 FIG 1; col 4, line 58- col 5, line 13 discloses sense amplifier 12 with current-to voltage converter and comparator 42)
 Huang et al (US8867260 FIG 3), Liaw et al (US7342819 FIG 3), Gupta et al(US20190108872 FIG 4) & Morishima et al (US20060023555 FIG 5).
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the self-timer comprises an XOR circuit that receives as inputs the sense output and the complement of the sense output and generates the control signal. Claims 2, 5 & 8 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 9, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the control signal is asserted by an XOR circuit that receives as inputs the generated sense output and the generated complement of the sense output. Claims 10, 13 & 16 are allowed because of their dependency to the allowed base claim 9.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827